Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         18-JUN-2019
                                                         02:31 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    IVAN P. POEPOE, Petitioner,

                                 vs.

THE HONORABLE RICHARD T. BISSEN, JR., Judge of the Circuit Court
   of the Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                     (CR. NO. 2CPC-XX-XXXXXXX)

      ORDER DENYING EMERGENCY PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Ivan P. Poepoe’s

emergency petition for writ of mandamus, filed on June 14, 2019,

the supplemental memorandum, filed on June 17, 2019, the

respective supporting documents, and the record, it appears that,

at this juncture and based on the record presented to the court,

petitioner is not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action;

where a court has discretion to act, mandamus will not lie to

interfere with or control the exercise of that discretion, even

when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act); Honolulu Advertiser, Inc. v. Takao, 59
Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is not

intended to supersede the legal discretionary authority of the

trial courts, cure a mere legal error, or serve as a legal remedy

in lieu of normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.
          DATED: Honolulu, Hawai#i, June 18, 2019.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2